Crownhart, J.
It is the contention of the defendant that the sentence imposed upon him was contrary to the provisions of the statutes, sec. 343.401, which provides that the offense is a “misdemeanor, and punishable by imprisonment for not more than one year, or by a fine of not more than one thousand dollars, or both fine and imprisonment.”
It will be seen that the offense is denominated a misdemeanor and the term of punishment is provided for, but the place of punishment is not designated.
Sec. 353.27, Stats., not cited by counsel for either side, provides:
“Any person who shall be convicted of any offense the punishment of which is not prescribed by any statute of this state shall be punished only by imprisonment in the county jail not more than one year or by fine not exceeding two hundred and fifty dollars.”
If the place of punishment is not designated in the statute but the crime is designated as a misdemeanor, sec, 353.27, *410Stats., is applicable to fix the place of punishment. See Boehm v. State, 190 Wis. 609, 209 N. W. 730, not cited by counsel, in which case the proposition is the converse of the one here before us.- The reasoning of that case, however, is applicable here.
By the Court. — The judgment and sentence are reversed, and the cause is remanded to the county court with directions to re-sentence defendant according to law.